Case 1:20-cv-22607-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: _______________________

 EDUARDO FLORES and JASON HODGES,
 on behalf of themselves and all others similarly situated,

                Plaintiffs,

 v.

 GLOBAL CONCESSIONS, INC.,
 GATEWAY AIRPORT CONCESSIONS, INC.,
 AIRPORT CONCESSIONS GROUP, INC.
 d/b/a MIAMI GLOBAL JOINT VENTURES
 and FELIPE VALLS, JR., individually,

                Defendants.
                                                         /

                                            COMPLAINT

        COME NOW Plaintiffs, EDUARDO FLORES and JASON HODGES, by and through their

 undersigned counsel, and on behalf of themselves and all others similarly situated, and sue the

 Defendants, GLOBAL CONCESSIONS, INC. (hereinafter, referred to as “GC”), GATEWAY

 AIRPORT CONCESSIONS, INC. (hereinafter, referred to as “GAC”), AIRPORT CONCESSIONS

 GROUP, INC. (hereinafter, referred to as “ACG”), d/b/a MIAMI GLOBAL JOINT VENTURES

 and FELIPE VALLS, JR., individually, (hereinafter, collectively referred to as “Defendants”) and

 allege as follows:

        1.      That Plaintiffs, current and former employees of the Defendants, bring this action to

 recover compensation and other relief under the Fair Labor Standards Act, as amended (the

 "FLSA"), 29 U.S.C. § 201 et seq. The gravamen of this case is that the Plaintiffs were non-exempt

 employees hired by the Defendants on an hourly basis, but the Defendants willfully refused to

 properly tip-credit the Plaintiffs, and all others similarly situated, as required under Federal law.

        2.      That jurisdiction is conferred on this Court by 29 U.S.C. § 203(m).

                                                     1
Case 1:20-cv-22607-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 2 of 6



         3.      That the unlawful employment practices alleged below occurred and/or were

 committed within this judicial district.

         4.      That at all times material hereto, Plaintiffs were and are presently residents of this

 judicial district, sui juris and otherwise within the jurisdiction of this Court.

         5.      That at all times material hereto, Defendants were the employers of the Plaintiffs,

 were conducting business in this judicial district and were ‘employers’ under the FLSA.

         6.      That at all times material hereto, Defendant, FELIPE VALLS, JR., individually, acted

 directly in the interests of his employer, the Defendant, GC, in relation to the Plaintiffs, and this

 individual Defendant exercised the requisite legal control and otherwise administered the illegal acts

 as described herein on behalf of the Defendant, GC, and is otherwise an ‘employer’ under the FLSA.

         7.      That at all times material hereto, Defendant, GC, was and continues to be an

 ‘enterprise engaged in commerce’ within the meaning of the FLSA.

         8.      That at all times material hereto, Defendant, GAC, was and continues to be an

 ‘enterprise engaged in commerce’ within the meaning of the FLSA.

         9.      That at all times material hereto, Defendant, ACG, was and continues to be an

 ‘enterprise engaged in commerce’ within the meaning of the FLSA.

         10.     That at all times material hereto, Plaintiffs, and all others similarly situated, were

 ‘engaged in commerce’ within the meaning of the FLSA.

         11.     That on or about January 15, 2017, the Plaintiff, JASON HODGES, began

 employment with the Defendants. And on or about October of 2014, the Plaintiff, EDUARDO

 FLORES began employment with the Defendants.

         12.     During their employment, Defendants had Plaintiffs, and all other similarly situated

 non-exempt employees under the FLSA, work for Defendants for less than minimum wage as they

 were a part of a tip-pool.


                                                      2
Case 1:20-cv-22607-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 3 of 6



        13.      However, the Defendants willfully refused to properly compensate the Plaintiffs, and

 all other similarly situated non-exempt employees under the FLSA, by improperly sharing the tip-

 pool proceeds with other individuals who were not customarily and regularly tipped, including

 management, as prohibited by the FLSA.

        14.      That all records concerning the tip-pool amounts actually received by the Defendants

 are in the exclusive possession and sole custody and control of the Defendants, and therefore,

 Plaintiffs are unable to state at this time the exact amount due.

        15.      Nevertheless, Plaintiffs can make estimated calculations of tip-pool amounts owed,

 and Plaintiffs will exert their collective diligent efforts to obtain more specific calculations as the

 case progresses, and if required, an amendment to this Complaint will be submitted to set forth an

 amount due by the Plaintiffs.

        16.      Specifically, Plaintiff, EDUARDO FLORES, was working 40 hours per week, with

 an hourly pay rate of $5.60 per hour, but based upon calculations, was shorted weekly on his tip

 sharing amount by $115 to $135 from 2017 and ongoing.

        17.      Plaintiff, EDUARDO FLORES was having these tips retained by management, and

 therefore Plaintiff, EDUARDO FLORES is entitled to full minimum wage differential ($1.65) for all

 hours worked.

        18.      Fairly averaging this unpaid amount to $66 per week (40 x 1.65), Plaintiff,

 EDUARDO FLORES, should have received approximately $3,432.00 annually.

        19.      As for Plaintiff, JASON HODGES, he was working 40 hours per week, with an

 hourly pay rate of $6.25 per hour, but based upon calculations, was shorted weekly on his tip sharing

 amount by $115 to $135 from 2017 up to his termination on November 10, 2019.

        20.      Plaintiff, JASON HODGES, was having these tips retained by management, and

 therefore Plaintiff, JASON HODGES is entitled to full minimum wage differential ($1.00) for all


                                                     3
Case 1:20-cv-22607-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 4 of 6



 hours worked.

        21.      Fairly averaging this unpaid amount to $40 per week (40 x 1.00), Plaintiff, JASON

 HODGES, should have received approximately $2,080.00 annually.

                                              COUNT I
                                             FLSA – GC

        Plaintiffs, on behalf of themselves and others similarly situated, incorporate by reference the

 allegations contained in paragraphs 1 through 21 of this Complaint.

        22.      That Plaintiffs, and all others similarly situated, are entitled to minimum wages

 compensation for the aforementioned time periods, pursuant to the FLSA.

        23.      That by reason of the intentional, willful and unlawful acts of the Defendant, GC, in

 violation of the FLSA, Plaintiffs, and all others similarly situated, have suffered damages.

        WHEREFORE, Plaintiffs, EDUARDO FLORES and JASON HODGES, on behalf of

 themselves and others similarly situated, demand judgment against the Defendant, GC, for all

 damages and relief under the FLSA, including liquidated damages, attorneys’ fees, costs and

 expenses, in addition to all other relief this Court deems just and proper.

                                             COUNT II
                                            FLSA – GAC

        Plaintiffs, on behalf of themselves and others similarly situated, incorporate by reference the

 allegations contained in paragraphs 1 through 21 of this Complaint.

        24.      That Plaintiffs, and all others similarly situated, are entitled minimum wages

 compensation for the aforementioned time periods, pursuant to the FLSA.

        25.      That by reason of the intentional, willful and unlawful acts of the Defendant, GC, in

 violation of the FLSA, Plaintiffs, and all others similarly situated, have suffered damages.

        WHEREFORE, Plaintiffs, EDUARDO FLORES and JASON HODGES, on behalf of

 themselves and others similarly situated, demand judgment against the Defendant, GAC, for all


                                                    4
Case 1:20-cv-22607-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 5 of 6



 damages and relief under the FLSA, including liquidated damages, attorneys’ fees, costs and

 expenses, in addition to all other relief this Court deems just and proper.

                                             COUNT III
                                            FLSA – ACG

        Plaintiffs, on behalf of themselves and others similarly situated, incorporate by reference the

 allegations contained in paragraphs 1 through 21 of this Complaint.

        26.     That Plaintiffs, and all others similarly situated, are entitled to minimum wages

 compensation for the aforementioned time periods, pursuant to the FLSA.

        27.     That by reason of the intentional, willful and unlawful acts of the Defendant, GC, in

 violation of the FLSA, Plaintiffs, and all others similarly situated, have suffered damages.

        WHEREFORE, Plaintiffs, EDUARDO FLORES and JASON HODGES, on behalf of

 themselves and others similarly situated, demand judgment against the Defendant, ACG, for all

 damages and relief under the FLSA, including liquidated damages, attorneys’ fees, costs and

 expenses, in addition to all other relief this Court deems just and proper.

                                          COUNT IV
                                   FLSA –FELIPE VALLS, JR.

        Plaintiffs, on behalf of themselves and others similarly situated, incorporate by reference the

 allegations contained in paragraphs 1 through 21 of this Complaint.

        28.     That Plaintiffs, and all others similarly situated, are entitled to minimum wages

 compensation for the aforementioned time periods, pursuant to the FLSA.

        29.     That by reason of the intentional, willful and unlawful acts of the Defendant, FELIPE

 VALLS, JR., in violation of the FLSA, Plaintiffs, and all others similarly situated, have suffered

 damages.

        WHEREFORE, Plaintiffs, EDUARDO FLORES and JASON HODGES, on behalf of

 themselves and others similarly situated, demand judgment against the Defendant, FELIPE VALLS,


                                                    5
Case 1:20-cv-22607-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 6 of 6



 JR., for all damages and relief under the FLSA, including liquidated damages, attorneys’ fees, costs

 and expenses, in addition to all other relief this Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiffs, EDUARDO FLORES and JASON HODGES, demand trial by jury.

        Dated: June 23, 2020.                           Respectfully submitted,

                                                        Law Offices of Levy & Levy, P.A.
                                                        1000 Sawgrass Corporate Parkway, Suite 588
                                                        Sunrise, Florida 33323
                                                        Telephone: (954) 763-5722
                                                        Facsimile: (954) 763-5723
                                                        Counsel for Plaintiff

                                                        /s/ Chad Levy
                                                        CHAD E. LEVY, ESQ.
                                                        chad@levylevylaw.com
                                                        Secondary: assistant@levylevylaw.com
                                                        F.B.N.: 0851701
                                                        DAVID M. COZAD, ESQ.
                                                        david@levylevylaw.com
                                                        F.B.N.: 333920




                                                    6
